Citation Nr: 1017469	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claims.

In November 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In February 2008, the Veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.

In May 2008, the Board again remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A bilateral ankle disorder had its onset during active 
service.

2.  A right knee disorder had its onset during active 
service.

3.  A low back disorder had its onset during active service.

4.  A right shoulder disorder had its onset during active 
service.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  A right knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

3.  A low back disorder was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  A right shoulder disorder was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records are unavailable.  In 
June 2005, the RO issued a formal finding on the 
unavailability of the appellant's service records.  In cases 
where records once in the hands of the government are lost, 
there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the appellant's claims 
has been undertaken with this heightened obligation in mind.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having degenerative arthritis of the 
left and right ankles, right knee sprain with osteoarthritis 
and limited motion, scoliosis and strain of the lumbosacral 
spine with limited motion and mild osteoarthritis, and right 
shoulder strain with limited motion and mild degenerative 
arthritis.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the evidence supports the Veteran's claims of 
entitlement to service connection.

The only treatment record contained in the claims file is a 
May 1998 x-ray report which stated that reason for the x-ray 
order was that the Veteran was involved in a mid-air 
entanglement and had subsequent complaints of sharp pain of 
the lateral malleolus and lower fibula and right ankle pain.  
X-rays revealed right ankle soft tissue swelling with no 
evidence of fracture or other significant abnormality.

During the February 2008 hearing, the Veteran stated that he 
injured his ankles, right knee, low back, and right shoulder 
during service.  While he was training in Fort Bragg he 
twisted his left ankle running through a wooded area.  He 
injured his right knee and ankle during a parachute jump in 
1999 at Fort Bragg when he landed on his right leg and tore 
the ligaments in his ankle and knee.  His low back injury 
also occurred during a parachute jump in Fort Bragg when he 
landed on a humvee.  His right shoulder injury occurred in 
Kosovo in 1999 while working out in the gym.  He stated that 
these injuries were treated by a troop medical clinic during 
service for that injury and continued to bother him at the 
time of the hearing.  He also stated that following service, 
he did not seek treatment for his injuries and did not have 
any post-service injuries to these areas.  

The Veteran was afforded a VA examination in October 2009 in 
connection with his claims for service connection.  The 
Veteran reported that he had not seen a doctor for his 
claimed disabilities following service and took over the 
counter medication to treat himself.  Following a physical 
examination and review of the claims file, the Veteran was 
diagnosed as having left and right ankle sprains with no 
recurrence at the present time and no limitation of motion 
and degenerative arthritis of the both ankles; right knee 
sprain with limited motion and osteoarthritis of the right 
knee; lumbosacral spine strain and scoliosis with limited 
motion and mild osteoarthritis; and right shoulder strain 
with limited motion and mild degenerative arthritis.  The 
examiner stated that a review of the Veteran's medical 
history shows that the Veteran sustained injuries to the left 
ankle, right knee, lumbosacral spine, and right shoulder 
during service.  The examiner also found the Veteran to be a 
credible historian and that the degenerative condition of the 
joints and back were a natural course of the conditions that 
were at least as likely as not to be expected following an 
injury.  The examiner opined that the current bilateral 
ankle, right knee, low back and right shoulder conditions 
were as least as likely as not due to the inservice injuries.  

Following a careful review of the claims file, the Board 
finds that service connection is warranted for disabilities 
of both ankles, the right knee, the low back, and the right 
shoulder.  During the Veteran's hearing, he testified to 
having injured himself during service and that the injured 
areas continued to bother him following service.  He also 
stated during the VA examination that he treated his 
continued pain with over-the-counter medicine.  The Veteran 
is competent to report such observations.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Further, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

In addition, the May 1998 x-ray examination supports his 
assertion of an injury to his right lower extremity during a 
parachute jump.  Finally, the VA examiner's opinion that the 
Veteran's current disabilities of both ankles, the right 
knee, the low back, and the right shoulder were based on the 
reported history of the Veteran's inservice injuries, which 
the Veteran was competent to report.  Therefore, the Board 
finds that in light of the available medical treatment 
records, the VA examiner's opinion, and the Veteran's sworn 
testimony, the Veteran's bilateral ankle, right knee, low 
back, and right shoulder disabilities were incurred during 
service; therefore, service connection is warranted.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for service 
connection for the bilateral ankle, right knee, low back, and 
right shoulder disabilities.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  Thus, there is no 
prejudice to the Veteran in deciding his claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

Service connection for a bilateral ankle disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a low back disorder is granted.

Service connection for a right shoulder disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


